 370 NLRB No. 60 
NOTICE:
  This opinion is subject to formal revision before publication in the 
bound volumes of NLRB decisions.  Readers are requested to notify the Ex-

ecutive Secretary, National Labor Relations Board, Washington, D.C.  

20570, of any typographical or other formal errors so that corrections can 
be included in the bound volumes. 
Charter Electrical Experts,
 LLC d/b/a Charter Elec-
tric and
 International Brotherhood of Electrical 
Workers, Local Union 915, AFLŒCIO.  
Case 12Œ
CAŒ258405 
December 22, 2020 
DECISION AND ORDER 
BY CHAIRMAN 
RING AND 
MEMBERS KAPLAN 
 AND MCFERRAN The General Counsel seeks a default judgment in this 
case on the ground that Char
ter Electrical Experts, LLC 
d/b/a Charter Electric (the Respondent) has failed to file 

an answer to the complaint.
  Upon a charge and an 
amended charge filed by International Brotherhood of 
Electrical Workers, Local Un
ion 915, AFLŒCIO (the Un-
ion), on March 25 and June 12, 2020, respectively, the 
General Counsel issued a complaint and notice of hearing 
on September 4, 2020, against the Respondent, alleging 
that it has violated Section 8(a)(3
), (5), and (1) of the Act.  
The Respondent failed to file an answer. 
On October 13, 2020, the General Counsel filed with 
the National Labor Relations Board a Motion for Default 
Judgment.  Thereafter, on Oc
tober 15, 2020, the Board is-
sued an order transferring th
e proceeding to the Board and 
a Notice to Show Cause why the motion should not be 
granted.  The Respondent filed a response; however, on 

November 10, 2020, the response was rejected pursuant to 
Section 102.5 of the Board™s Rules and Regulations, on 
the grounds that the Respondent failed to file a certificate 

of service showing that it served its response on all par-
ties.1   The allegations in the motion are therefore undis-
puted. 
The Board has delegated its authority in this proceeding 
to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in a complaint shall be 
deemed admitted if an answer 
is not filed within 14 days 
from service of the complaint, 
unless good cause is shown.  
In addition, the complaint affirmatively stated that unless 

an answer was received by September 20, 2020, the Board 
may find, pursuant to a motion for default judgment, that 
the allegations in the complaint are true.  Further, the un-

disputed allegations in the General Counsel™s motion dis-
close that the Region, by letter dated October 1, 2020, 
 1  Observing that the Respondent 
proceeded pro se, both the Region 
and the Executive Secretary™s Office o
ffered assistance with this process. 
advised the Respondent that unless an answer was re-
ceived by October 8, 2020, a motion for default judgment 
would be filed.  Nevertheless, the Respondent failed to file 

an answer. 
In the absence of good cause being shown for the failure 
to file an answer, we deem the allegations in the complaint 

to be admitted as true, and we grant the General Counsel™s 
Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent has been a limited 
liability corporation with an office and place of business 
in Apollo Beach, Florida (the Respondent™s facility), and 

has been engaged in the business of providing electrical 
contracting services to resi
dential and commercial cus-
tomers. 
During the 12-month period preceding the issuance of 
the complaint, the Respondent, in conducting its opera-
tions, purchased and received at
 its Apollo Beach, Florida 
facility, goods valued in excess of $50,000 directly from 
points outside the State of Florida, and from other enter-
prises located within the Stat
e of Florida, each of which 
other enterprises received thos
e goods directly
 from points 
outside the State of Florida. 
At all material times, Florida West Coast Chapter, Na-
tional Electrical Contractors As
sociation, Inc. (the Asso-
ciation) has been an organization composed of various 
employers engaged in the business of providing electrical 

services, one purpose of which is to represent its em-
ployer-members in negotiating and administering collec-
tive-bargaining agreements with International Brother-
hood of Electrical
 Workers, AFLŒCI
O and its local un-
ions, including the Union. 
At all material times, the Respondent has been an em-
ployer-member of the Association and has authorized the 
Association to represent it in negotiating and administer-

ing collective-bargaining ag
reements with the Union. 
We find that the Respondent is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) 

of the Act and that the Union is a labor organization within 
the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 1.  At all material times, Scott Akins has been the 
owner/manager of the Respondent and has been a super-
visor of the Respondent within the meaning of Section 

2(11) of the Act and an agent of the Respondent within the 
meaning of Section 2(13) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  2 2.  The following employees of the Respondent (the 
unit) constitute a unit appropriate for the purposes of col-
lective bargaining within the meaning of Section 9(b) of 
the Act: 
All of the Respondent™s employees performing work 
within the jurisdiction of the Union, including journey-
man wiremen, journeyman technicians, journeyman 

wireman foremen, journeyman wireman general fore-

men, apprentice wiremen, welders, and cable splicers. 
3.  On or about February 1, 2019, the Respondent, an 
employer engaged in the building and construction indus-
try, signed a Letter of Assent whereby it agreed to be 

bound by current and future ﬁi
nsideﬂ collective-bargaining 
agreements between the Union and the Association. 
4.  By entering into the agreement described above, the 
Respondent recognized the Un
ion as the exclusive collec-
tive-bargaining representative of the unit without regard 
to whether the Union™s majority status had ever been es-

tablished under Section 9(a) of the Act. 
5.  On or about November 22, 2018, the Association en-
tered into a collective-bargai
ning agreement with the Un-
ion that is effective by its terms from December 1, 2017, 
to November 30, 2019, recognizing the Union as the ex-
clusive collective-bargaining representative of the unit 

without regard to whether the Union™s majority status had 
ever been established under Section 9(a) of the Act.
2 6.  Pursuant to the terms of the Letter of Assent and the 
collective-bargaining agreement, the Respondent is bound 
by the terms of the collective-bargaining agreement be-
tween the Association and the Union that is effective by 
its terms from December 1, 20
19, to Novemb
er 30, 2021. 7.  Since about February 1, 2019, and at all material 
times, the Respondent has been a member of the Associa-
tion and thereby agreed to recognize the Union and be 
bound by the agreements described above. 
8.  About February 8, 2020, the Respondent discharged 
its employee Robert McCahan. 
9.  The Respondent engaged in this conduct because 
Robert McCahan was a member of the Union and was en-
titled to the wages and benefits afforded to him by the 
 2  Under Sec. 8(f) of the Act, 
a construction industry employer may 
grant recognition to a union, without regard to the establishment of its 
majority status. See 
John Deklewa & Sons
, 282 NLRB 1375 (1987), 
enfd. sub nom. 
Iron Workers Local 3 v. NLRB
, 843 F.2d 770 (3d Cir. 
1988), cert. denied 488 U.S. 889 (1988).  We find that the relationship 
was entered into pursuant to Sec. 8(
f) of the Act and that the Union is 
therefore the limited 9(a) represen
tative of the unit employees for the 
period covered by the collective-ba
rgaining agreements.  See, e.g., 
A.S.B. 
Cloture, Ltd.
, 313 NLRB 1012, 1012 fn. 2 (1994), citing 
Electri-Tech, 
Inc
., 306 NLRB 707, 707 fn. 2 (1992), enfd. mem. 979 F.2d 851 (6th Cir. 
1992), and 
John Deklewa & Sons
, supra. 
3  The complaint alleges a failure to
 continue in effect all terms and 
conditions of the collective-bargaini
ng agreements since about February 
December 1, 2019 to Novemb
er 30, 2021 collective-bar-
gaining agreement. 
10.  Since about February 1, 2019, the Respondent has 
failed to continue in effect all terms and conditions of the 

collective-bargaining agreements between the Association 
and the Union by failing to pay all bargaining unit employ-
ees the contractual wages and benefits and failing to honor 

the terms of use of the work re
ferral procedure as a source 
for the referral of app
licants for employment.
3 11.  The terms and conditions of employment described 
above are mandatory subjects 
for the purposes of collec-
tive bargaining, and the Respondent engaged in the con-

duct described above without the Union™s consent. 
12. About February 10 through February 12, 2020, the 
Respondent bypassed the Union and dealt directly with 

employees in the unit by soliciti
ng employees to enter into 
individual employment agreements without the wages and 
benefits set forth in the December 1, 2019 to November 

30, 2021 collective-bargaining agreement, and instead 
proposed to employees in the unit that they be compen-
sated on a commission-only 
basis and accept other terms 
and conditions of employment. 
CONCLUSIONS OF 
LAW By the conduct described above in paragraphs 8 and 9, 
the Respondent has been discriminating in regard to the 
hire or tenure or terms or conditions of employment of its 
employees, thereby discouraging membership in a labor 

organization in violation of Section 8(a)(3) and (1) of the 
Act. 
By the conduct described above in paragraphs 10, 11, 
and 12, the Respondent has been failing and refusing to 
bargain collectively and in good faith with the limited ex-

clusive collective-bargaining representative of its employ-
ees within the meaning of Section 8(d) of the Act, and in 
violation of Section 8(a)(5) and (1) of the Act. 
The Respondent™s unfair labor practices described 
above affect commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
1, 2019, more than 6 months before 
the filing of the charge.  However, 
the 6-month limitations period in Sec. 10(b) of the Act is an affirmative 
defense that is waived if not timely raised.  See, e.g., 
Newspaper & Mail Deliverers (New York Post)
, 337 NLRB 608, 609 (2002) (citing 
Public Service Co., 312 NLRB 459, 461 (1993)).  As the Respondent has failed 
to file an answer to the complaint 
or a response to the notice to show 
cause and has failed to raise a 10(b) 
affirmative defense, we find the vi-
olations as alleged and shall issue an
 appropriate remedial order.  See, 
e.g., 
Malik Roofing Corp.
, 338 NLRB 930, 931 fn. 3 (2003); 
J. F. Morris 
Co., 292 NLRB 869, 870 fn. 2 (1989), enfd. mem. 881 F.2d 1076 (6th 
Cir. 1989). 
 CHARTER ELECTRICAL EXPERTS
, LLC D
/B/A CHARTER ELECTRIC
  3 REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain affirmative action designed to 

effectuate the policies of the Act.  Specifically, having 
found that the Respondent viol
ated Section 8(a)(3) and (1) 
of the Act by discharging Robert McCahan because he 

was a member of the Union and entitled to the wages and 
benefits afforded to him by the terms of the collective-bar-
gaining agreement effective 
December 1, 2019, to No-
vember 30, 2021, thereby discouraging membership in a 
labor organization, we shall order the Respondent to offer 

him full reinstatement to his former job or, if that job no 
longer exists, to a substantia
lly equivalent position, with-
out prejudice to his seniority or any other rights or privi-

leges previously enjoyed, and to make him whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against him. 
Backpay shall be computed in accordance with 
F.W. Woolworth Co.
, 90 NLRB 289 (1950), with interest at the 
rate prescribed in 
New Horizons
, 283 NLRB 1173 (1987), 
compounded daily as prescribed in 
Kentucky River Medi-
cal Center
, 356 NLRB 6 (2010).  In addition, we shall or-
der the Respondent to compensate Robert McCahan for 

any adverse tax consequences of receiving a lump-sum 
backpay award, and to file w
ith the Regional Director for 
Region 12, within 21 days of the date the amount of back-

pay is fixed, either by agreement or Board order, a report 
allocating the backpay award 
to the appropriate calendar 
years.  
AdvoServ of New Jersey, Inc
., 363 NLRB No. 143 
(2016). 
In accordance with our decision in 
King Soopers
, Inc
., 
364 NLRB No. 93 (2016), enfd. 859 F.3d 23 (D.C. Cir. 
2017), we shall also order the Respondent to compensate 
McCahan for his search-for-work and interim employ-

ment expenses regardless of whether those expenses ex-
ceed interim earnings.  Search-for-work and interim em-
ployment expenses shall be calculated separately from 

taxable net backpay, with interest at the rate prescribed in 
New Horizons
, supra, compounded daily as prescribed in 
Kentucky River Medical Center
, supra.  The Respondent 
shall also be required to remove from its files all refer-
ences to McCahan™s unlawful discharge and to notify him 
in writing that this has been done and that the discharge 

will not be used against him in any way. 
In addition, having found that the Respondent unlaw-
fully failed and refused to continue in effect all terms and 

conditions of the 2017Œ2019 and 2019Œ2021 collective-
bargaining agreements by failing to pay all bargaining unit 
employees the contractual wages and benefits and by fail-
ing to honor the terms of use 
of the work referral proce-
dure as a source for the referral of applicants for 
employment, we shall order the Respondent, before im-
plementing any changes in wages, hours, and conditions 
of employment of unit employees, to notify and, on re-
quest, bargain with the Union 
as the exclusive collective-
bargaining representative of unit employees.  We shall 
also order the Respondent to rescind the unilateral changes 
and make employees whole for the loss of wages and ben-

efits attributable to its unlawf
ul conduct.  The make-whole 
remedy shall be computed in accordance with 
Ogle Pro-
tection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 
(6th Cir. 1971), with interest at the rate prescribed in 
New Horizons
, supra, compounded daily as prescribed in 
Ken-
tucky River Medical Center
, supra.  Additionally, we shall 
order the Respondent to compensate the unit employees 
for any adverse tax consequen
ces of receiving lump-sum 
backpay awards in accordance with 
AdvoServ of New Jer-
sey, Inc.
, supra, and to file a report with the Regional Di-
rector for Region 12 allocating the backpay awards to the 

appropriate calendar y
ears for each employee. 
Having also found that the Respondent violated Section 
8(a)(5) and (1) by bypassing the Union and dealing di-

rectly with employees by soliciting employees to enter 
into individual employment agreements without the wages 
and benefits set forth in the collective-bargaining agree-

ment effective December 1, 20
19, to November 30, 2021, 
and instead proposing to unit employees that they be com-
pensated on a commission-only basis and accept other 

terms and conditions of employment, we shall order the 
Respondent to rescind any unlawful unilateral changes re-
sulting from this conduct.  We shall order the Respondent 
to make the unit employees whole for any loss of earnings 

and other benefits suffered as a result of the Respondent's 

unlawful direct dealings and any resulting unilateral 
changes, such amounts to be computed in the manner set 
forth in 
Ogle Protection Service
, supra, with interest as 
prescribed in 
New Horizons
, supra, compounded daily as 
prescribed in 
Kentucky River Medical Center
, supra.  We 
shall also order the Respondent to compensate affected 

unit employees for any adverse tax consequences of re-
ceiving lump-sum backpay awards, and to file a report 
with the Regional Director for Region 12 allocating the 

backpay awards to the appropr
iate calendar years for each 
employee.  AdvoServ of New Jersey, Inc.
, supra.   
ORDER 
The National Labor Relations Board orders that the Re-
spondent, Charter Electrical Experts, LLC d/b/a Charter 
Electric, Apollo Beach, Florid
a, its officers, agents, suc-
cessors, and assigns shall  
1.  Cease and desist from 
(a)  Discharging or otherwise discriminating against 
employees because they are members of International 
Brotherhood of Electrical 
Workers, Local Union 915, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  4 AFLŒCIO (the Union) and are entitled to wages and ben-
efits afforded to them by th
e terms of the collective-bar-
gaining agreement between the Union and Florida West 
Coast Chapter, National Electrical Contractors Associa-

tion, Inc. (the Association), to which the Respondent is 
bound. 
(b)  Failing and refusing to pay its unit employees con-
tractual wages and benefits, honor the terms of use of the 
work referral procedure as a source for the referral of ap-
plicants for employment, or otherwise continue in effect 
all terms and conditions of employment of the unit em-
ployees contained in the coll
ective bargaining agreements 
between the Union and the Association, to which the Re-
spondent is bound, that was in effect December 1, 2017, 
to November 30, 2019,
 and is in effect from December 1, 
2019, to November 30, 2021, without the Union™s consent. 
(c)  Bypassing the Union and dealing directly with em-
ployees by soliciting employees to enter into individual 

employment agreements.   
(d)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer 
Robert McCahan full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent po-

sition, without prejudice to his seniority or any other rights 
or privileges previously enjoyed. 
(b)  Make Robert McCahan whole for any loss of earn-
ings and other benefits suffered as a result of the discrim-
ination against him in the manner set forth in the remedy 

section of this decision. 
(c)  Compensate Robert McCahan for the adverse tax 
consequences, if any, of receiving a lump-sum backpay 

award, and file with the Regional Director for Region 12, 
within 21 days of the date the amount of backpay is fixed, 
either by agreement or Board 
order, a report allocating the 
backpay award to the appropriate calendar years. 
(d)  Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 

Robert McCahan, and within 3 days thereafter, notify 
McCahan in writing that this has been done and that the 
discharge will not be used against him in any way. 
 4  The General Counsel requested th
at, in addition to the records cus-
tomarily required, the Board also order the Respondent to submit a copy 

of the W-2 forms reflecting backpay to
 the discriminatee and other indi-
viduals entitled to backpay.  However,
 the General Counsel did not offer 
a basis for this request.  Accordingl
y, we leave determination of what 
documents are required to establish payment of the backpay to the com-

pliance stage of this proceeding.  
 (e)  Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit em-
ployees, notify and, on request,
 bargain with the Union as 
the limited exclusive collective-bargaining representative 

of employees in the following bargaining unit during the 
term of the collective bargaining agreement, and any au-
tomatic extensions thereof: 
All of the Respondent™s employees performing work 
within the jurisdiction of the Union, including journey-
man wiremen, journeyman technicians, journeyman 
wireman foremen, journeyman wireman general fore-
men, apprentice wiremen, welders, and cable splicers. 
(f)  Rescind the changes in terms and conditions of em-
ployment of its unit employees that were unilaterally im-
plemented about February 1, 2019. 
(g)  Make whole the unit employees for any loss of earn-
ings and other benefits suffered as a result of the unlawful 
unilateral changes in the unit employees™ terms and con-

ditions of employment made about February 1, 2019, in 
the manner set forth in the remedy section of this decision. 
(h)  Compensate unit employees for the adverse tax con-
sequences, if any, of receiving lump-sum backpay awards, 
and file with the Regional Director for Region 12, within 
21 days of the date the amount of backpay is fixed, either 

by agreement or Board order, a report allocating the back-
pay awards to the appropriat
e calendar years for each em-
ployee. (i)  Make whole the unit employees for any loss of earn-
ings and other benefits suffered as a result of its dealing 
directly with employees in th
e manner set forth in the rem-
edy section of this decision. 
(j)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, social 

security payment records, 
timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stor
ed in electronic form, neces-
sary to analyze the amount of backpay due under the terms 
of this Order.
4 (k)  Post at its Apollo Beach
, Florida facility copies of 
the attached notice marked ﬁAppendix.ﬂ
5  Copies of the 
notice, on forms provided by the Regional Director for 
5  If the facility involved in these proceedings is open and staffed by a 
substantial complement of employees, the notices must be posted within 

14 days after service by the Region.  
If the facility involved in these pro-
ceedings is closed due to the Coronavirus Disease 2019 (COVID-19) 
pandemic, the notices must be poste
d within 14 days after the facility 
reopens and a substantial complement of employees have returned to 

work, and the notices may not be posted until a substantial complement 
of employees have returned to work.  Any delay in the physical posting 
of paper notices also applies to the 
electronic distribution of the notice if 
 CHARTER ELECTRICAL EXPERTS
, LLC D
/B/A CHARTER ELECTRIC
  5 Region 12, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cus-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such as 
by email, posting on an intranet
 or an internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its employ
ees by such means.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered,
 defaced, or covered by any 
other material. If the Respondent has gone out of business 
or closed the facility involv
ed in these proceedings, the 
Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to
 all current employees and former em-
ployees employed by the Respondent at any time since 
February 1, 2019. 
(l)  Within 21 days after service by the Region, file with 
the Regional Director for Region 12 a sworn certification 
of a responsible official on 
a form provided by the Region 
attesting to the steps that the Respondent has taken to com-

ply.  
Dated, Washington, D.C.  December 22, 2020 
 
______________________________________ 
John F. Ring,                            Chairman 
 
 ______________________________________ 
Marvin E. Kaplan,                              Member 
  
________________________________________ Lauren McFerran   Member 
  (SEAL)            N
ATIONAL 
LABOR 
RELATIONS 
BOARD  APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vi-

olated Federal labor law and has ordered us to post and 
obey this notice. 
 the Respondent customarily communicates with its employees by elec-
tronic means.  If this Order is enforced by a judgment of a United States 

court of appeals, the words in the 
notice reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT
 discharge or otherwise discriminate 
against any of you because you are members of Interna-

tional Brotherhood of Electri
cal Workers, Local Union 
915, AFLŒCIO (the Union) and are entitled to wages and 
benefits afforded you by the terms of the collective-bar-

gaining agreement in effect 
from December 1, 2019, to 
November 30, 2021. 
WE WILL NOT
 fail or refuse to pay our unit employees 
contractual wages and benefits, honor the terms of use of 
the work referral procedure as a source for the referral of 
applicants for employment, or otherwise continue in effect 

all terms and conditions of employment of our unit em-
ployees contained in the coll
ective bargaining agreements 
that are in effect December 
1, 2017, to November 30, 
2019, and from December 1, 20
19, to November 30, 2021, 
without the Union™s consent. 
WE WILL NOT
 bypass the Union and deal directly with 
you by soliciting you to enter into individual employment 
agreements. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL
, within 14 days from the date of the Board™s 
Order, offer Robert McCahan full reinstatement to his for-
mer job or, if that job no longer exists, to a substantially 

equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL
 make Robert McCahan whole for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus interest, and 
WE WILL
 make him whole for reasonab
le search-for-work and in-
terim employment expenses, plus interest. 
WE WILL
 compensate Robert McCahan for the adverse 
tax consequences, if any, of
 receiving a lump-sum back-
pay award, and 
WE WILL
 file with the Regional Director 
for Region 12, within 21 days of the date the amount of 
backpay is fixed, either by agreement or Board order, a 

report allocating the backpay award to the appropriate cal-
endar years. 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  6 WE WILL
, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-
charge of Robert McCahan, and 
WE WILL
, within 3 days 
thereafter, notify him in writi
ng that this has been done 
and that the discharge will not be used against him in any 
way. 
WE WILL
, before implementing any changes in wages, 
hours, or other terms and co
nditions of employment of 
unit employees, notify and, on request, bargain with the 
Union as the limited exclusive collective-bargaining rep-
resentative of our employees in the following bargaining 
unit during the term of the collective bargaining agree-

ment, and any automatic extensions thereof: 
 All of our employees performing work within the juris-
diction of the Union, including journeyman wiremen, 
journeyman technicians, j
ourneyman wireman foremen, 
journeyman wireman general 
foremen, apprentice wire-
men, welders, and cable splicers. 
 WE WILL
 rescind the changes in your terms and condi-
tions of employment that were unilaterally implemented 
on about February 1, 2019. 
WE WILL
 make you whole for any loss of earnings and 
other benefits suffered as a result of the unlawful unilat-
eral changes in your terms and conditions of employment 
made on about February 1, 2019, plus interest. 
WE WILL
 compensate you for the adverse tax conse-
quences, if any, of receivi
ng lump-sum backpay awards, 
and WE WILL
 file with the Regional Director for Region 
12, within 21 days of the date the amount of backpay is 

fixed, either by agreement or 
Board order, a report allocat-
ing the backpay awards to the appropriate calendar years 
for each employee. 
WE WILL
 make whole the unit employees for any loss 
of earnings and other benefits suffered as a result of deal-
ing directly with employees, plus interest. 
CHARTER
 ELECTRICAL
 EXPERTS,
 LLC
 D/B/A CHARTER
 ELECTRIC
 The Board™s decision can be found at 
www.nlrb.gov/case/12-CA-258405
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the 
Executive Secretary, National Labor 
Relations Board, 1015 Half Street, S.E., Washington, D.C. 
20570, or by calling (202) 273-1940. 
   